                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 YUSEF WILLIAMS,

        Plaintiff,                                                      ORDER
 v.
                                                               Case No. 20-cv-24-wmc
 DR. THORPE and KAREN ANDERSON,

        Defendants.


       Plaintiff Yusef Williams has filed a proposed civil complaint and requested leave to

proceed without prepaying the filing fee. To evaluate plaintiff’s request to proceed without

prepayment of the filing fee, I must review a certified copy of plaintiff’s inmate trust fund

account statement (or institutional equivalent) for the six-month period immediately preceding

the filing of the complaint. 28 U.S.C. § 1915(a)(2).

       For this case to proceed, plaintiff must submit the certified trust fund account statement

no later than February 3, 2020. If I find that plaintiff is indigent, I will calculate an initial

partial payment amount that must be paid before the court can screen the merits of the

complaint under 28 U.S.C. § 1915(e)(2). Thereafter, plaintiff will be required to pay the

balance of the filing fee in installments.

       With the complaint, plaintiff also filed a motion to use release account funds to pay the

entire fee for filing this case.   (Dkt. #3).   However, with the exception of initial partial

payments, federal courts lack the authority to tell state officials whether and to what extent a

prisoner should be able to withdraw money from a release account. Plaintiff cannot use the

release account funds to pay the entire balance of the $350.00 filing fee, and so plaintiff’s

motion will be denied.
                                     ORDER

IT IS ORDERED that ,

1.    Plaintiff Yusef Williams’s motion for use of release account funds to pay the

      entire filing fee in this case (Dkt. #3) is DENIED.

2.    Plaintiff may have until February 3, 2020 to submit a trust fund account

      statement for the period beginning approximately July 10, 2019 and ending

      approximately January 10, 2020. If, by February 3, 2020, plaintiff fails to respond

      to this order, I will assume that plaintiff wishes to withdraw this action

      voluntarily. In that event, the case will be closed without prejudice to plaintiff

      filing the case at a later date.




      Entered this 13th day of January, 2020.

                              BY THE COURT:


                              /s/
                              PETER OPPENEER
                              Magistrate Judge
